Citation Nr: 1620874	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-49 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972, October 1975 to October 1977, and from January 1980 to July 1992.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in July 2013 for development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development is required before the Board may render a decision.

The Board's July 2013 Remand directed the VA to send the Veteran a corrective notice that included information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3).  The VA sent the requested notice in August 2013.  The Remand also directed the VA to obtain any VA treatment records dating from July 2008 to the present.  The Board notes that VA medical records from February 2008 to July 2013 have been associated with the claims file.  In addition, the Remand directed the VA to send the Veteran a letter asking for further clarifying information (dates, location, names, etc.) relating to his claimed stressors including: a tank that pointed its gun at him; an attempted coup that occurred while he was stationed in Morocco; and crew members killed in the Philippines.  The August 2013 VA notice referenced above fulfilled this request as well.

The Remand also directed the VA to prepare a summary of the all PTSD stressors alleged, to include the 1986 murder/suicide, and send the summary and a request to the Joint Services Records Research Center (JSRRC) in an attempt to corroborate the alleged stressors.  The Board notes that the JSRRC request sent by the VA in September 2013 only included the stressor involving the alleged 1986 murder/suicide.  The VA sent a similar request to the Naval Criminal Investigative Service, also in September 2013 (the Board notes that this letter lists the Veteran as a victim of the alleged crime even though the Veteran stated he only heard about it and was not directly involved).  

Thus, the Board finds a lack of substantial compliance with the July 2013 Remand directive.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

The Board also finds the December 2013 VA examination incomplete and inadequate.  The examination report addressed only one alleged stressor; the suicide of a soldier the Veteran was scheduled to meet with.  The Board notes that the Veteran reported several alleged stressors in a December 2005 VA medical record.  In addition, the December 2005 medical record as well as statements in support of claim filed by the Veteran provides further details about some of these events.  The stressors identified include: one, the murder of three crew members in the Philippines involving members of the Huck Rebellion; two, being stationed in Morocco during a coup in which the Veteran was detained and escaped with two other crew members including the Master Chief; three, a Russian tank coming onto a base and pointing its gun at the Veteran; four, suicides of four crew members that occurred throughout his time in service; and five, a murder/suicide that occurred in 1986 while the Veteran was serving in a military police capacity.  Therefore, the examiner identified and discussed only one element of one out of the five alleged stressors reported by the Veteran.  

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that another medical examination is necessary to determine the nature and etiology of any acquired psychiatric disorder.  



Accordingly, the case is REMANDED for the following actions:


1.  Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2.  Then, prepare a summary of the alleged PTSD stressors, including those identified in the record and in this Remand.  The summary and all associated documents should then be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other appropriate record custodian(s) to attempt to corroborate the Veteran's claimed stressors.  Unit records from NMCB-10, including records relating to service in Kenitra, Morocco and Rota, Spain, for the periods in question should also be obtained (specifically records from August 1972).  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested records are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.
 
3.  Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file and this Remand, and must note that review in the report.  The examiner must address each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between PTSD and any identified in-service stressor and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c)  With regard to the variously diagnosed psychiatric disorders of record, including major depressive disorder and panic disorder, or any other psychiatric disorder identified at the examination, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to active service.

4.  Then, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


